Affirmed and Memorandum Opinion filed January 17, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-11-00962-CR
                              NO. 14-11-00963-CR
                              NO. 14-11-00964-CR



                         FELIX D. ZAVALA, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                 On Appeal from the 268th District Court
                         Fort Bend County, Texas
Trial Court Cause Nos. 11-DCR-056366, 11-DCR-056381, & 11-DCR-056382

                 MEMORANDUM                      OPINION


      Appellant was convicted of sexual assault, aggravated sexual assault, and
indecency with a child and sentenced to confinement in the Institutional Division
of the Texas Department of Criminal Justice for 18 years in the sexual assault case,
20 years for aggravated sexual assault, and five years for indecency with a child.
The sentences were ordered to run concurrently. Appellant filed a timely notice of
appeal.

       Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation
of the record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

       A copy of counsel’s brief was delivered to appellant. Appellant was advised of
the right to examine the appellate record and file a pro se response. See Stafford v. State,
813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than forty-five days
has passed and no pro se response has been filed.

       We have carefully reviewed the record and counsel’s brief and agree the appeal is
wholly frivolous and without merit. Further, we find no reversible error in the record.
We are not to address the merits of each claim raised in an Anders brief or a pro se
response when we have determined there are no arguable grounds for review.              See
Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

       Accordingly, the judgment of the trial court is affirmed.



                                          PER CURIAM


Panel consists of Justices Christopher, Jamison, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2